Citation Nr: 1611727	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board denied the Veteran's claim for service connection for a brain condition in a November 2010 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2010 decision as to that issue.  The Court granted the JMR in a May 2011 Order.  The Board subsequently remanded the claim in March 2012, and again in January 2013.  The Board again denied the Veteran's claim in an April 2014 decision.  The Veteran again appealed to the Court, and, in an October 2014 JMR, the parties moved the Court to vacate the April 2014 decision as to that issue.  The Court granted the JMR in an October 2014 Order.

In August 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2015.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder, at least as likely as not had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

After reviewing the record, the Board finds that the most probative evidence on the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder is in equipoise.  38 C.F.R. § 3.102 (2015).

There is evidence of an in-service incurrence of the disability.  Specifically, in his April 1982 Report of Medical History, the Veteran checked a box indicating that he had depression or excessive worry, and nervous trouble of any sort.  Accompanying comments showed that the Veteran had "Depression - under pressure at work [as a] mechanic - harassment."  Further, in his June 2009 substantive appeal, the Veteran wrote that "I was paranoid in 81-82 and then in 94....In 1980 Army Dr.s told m[e] I was [experiencing anxiety]."

The evidence is in equipoise as to a nexus between the claimed in-service disease or injury and the present disability.  First, in December 2011, Dr. George Maloof, in a report requested by the Veteran's representative, linked the Veteran's diagnosis of paranoid delusional disorder "to his work experience in Korea as well as the continued work as a mechanic for several months after returning to Ft. Bliss prior to discharge....[I]t is as likely as not that the prodrome of [the Veteran]'s disabling paranoid delusional disorder occurred while he was in military service."  In a February 2013 report, Dr. Maloof added that "there is a demonstrable effect on his mental status from his exposure to gas training in the service, such that he developed the symptoms noted in my previous [December 2011] report."

Second, in January 2014, Dr. Alexander Iofin, in a report requested by the Veteran's representative, opined that:

[The Veteran] was presented with psychiatric problems that emerged when he was in the Army during his active duty from February of 1977 to November of 1982, with psychiatric problems continuing with him being a number of years in the Army Reserves, and gradually increasing in severity with development of significant deterioration in his psychiatric functioning since 1994.

In January 2015, Dr. Iofin added that:

Review of his data from the medical records from May of 1979 in his file described the presence of somatic symptoms such as dizziness, headaches, and his complaint of mental health problems: "his nerves are shot."....[H]e was sent to Korea, where he had somatic complaints that were documented in just a few weeks after he arrived to Korea...[specifically, a] complaint of malaise and weakness. Consequently shortly after, in June of 1980, he complained of a significant amount of back pain....[His] back pain could be [a] somatic manifestation of psychiatric problems....

Without a doubt I can see the connection between his complaints of his nerves being shot and the presence of somatic symptomatology indicative of underlying psychiatric problems related to the realms of anxiety and depression....

[I]t is as likely as not that these specific symptoms documented in his medical records were the result of development of psychotic symptomatology combined with neuropsychiatric symptoms related to exposure to toxins and fumes and paints during his service in Korea.

Third, in February 2016, Dr. Vernon Neppe, in a report requested by the Veteran's representative, opined that the Veteran's disorder "involved psychotic manifestations, but in this instance it appears that there was mood fluctuations, and irritability as well so the condition is mixed.  Consequently, this is directly military-related on an as likely as not basis."  Dr. Neppe further opined that "the [Veteran] had a diagnosed anxiety and depression in the military and also complained of somatic features.  Any diagnosis of anxiety and depression excluding the effects of lead or of gasoline, would be as likely as not due to his service as it first presented in the military."

The Board is aware of the November 2015 VHA negative nexus opinion.  However, this opinion relies in part on speculative analogies, and does not explain why the Veteran's current disorder is unrelated to his documented in-service symptoms.  As such, its probative value does not outweigh the positive opinions described above.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for an acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder, have been satisfied.  The evidence gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2015).  Therefore, the claim is granted.





ORDER

Service connection for an acquired psychiatric disorder, to include depression, cognitive impairment, and paranoid delusional disorder, is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


